DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant’s response filed 04/07/2022 to the election requirement mailed 03/04/2022 has amended claims 8 and 13 such that they now require the limitations of claim 1. As groups II (claims 8-12) and III (claims 13-15) now require the limitations of claim 1, the restriction requirement is withdrawn.  

Status of Claims
	Claims 1-15 remain pending in the application. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the nozzles must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claims 2 and 11 recite that the fluidic die comprises fluid ejection nozzles formed in the nozzle layer on lines 6 of claims 2 and 11. However in the figures, particularly figures 5 and 8, there is only one nozzle 507 seen per fluidic die 102, not that there are multiple nozzles for each fluidic die. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 8 is objected to because of the following informalities: line 4 recites “the mesofluidic plate comprising the least one microfluidic channel formed therein”. It is suggested to amend the claim such that it recites “the mesofluidic plate comprising the at least one microfluidic channel formed therein” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “a plurality of fluidic dies” on line 2. It is unclear if the “plurality of fluidic dies” from claim 8 is the same or different from “at least one fluidic die” in claim 1 line 3. Further, lines 4-6 recites “the fluidic dies” twice. If the plurality of fluidic dies are different from the at least one fluidic die from claim 1, it is unclear which fluidic die is being referred to. For examination, it will be interpreted that from claim 1 there is at least one fluidic die, and that claim 8 is claiming a plurality of dies that includes the at least one fluidic die from claim 1. 
Claims 9-15 are rejected by virtue of their dependency on a rejected claim. 
Note: claim 10 recites “the fluidic dies” on line 2 and claim 12 recites “to at least one of the fluidic dies”. In the instance where the plurality of fluidic dies is different from the at least one fluidic die, it is unclear which die is being referred to.  
Claim 13 recites “the microfluidic die of claim 8” on line 1, however claim 8 is directed to a microfluidic device of claim 1. It is unclear if claim 13 requires all of the limitations of claim 8 or not. In addition, it is unclear which of the “plurality of fluidic dies” on line 2 of claim 8 “The microfluidic die of claim 8” is referring to from claim 13.
Claims 14-15 are rejected by virtue of their dependency on a rejected claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-8, 10, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chong (US-2008/0199362-A1).
Regarding claim 1, Chong teaches a microfluidic device (microfluidics package 1) ([0072], Figure 2), comprising: 
a die package comprising: 
at least one fluidic die (fluidic chips 2) ([0071], Figure 2); and 
an overmold material (cover 14) overmolding the fluidic die (2) ([0072], Figure 2); 
	For examination, when referring to “a die package” it will be referenced using the fluidic chips 2 and cover 14 as these two components make up a die package. 
a mesofluidic plate (substrate 6) coupled to the die package (fluidic chips 2 and cover 14), the mesofluidic plate (6) comprising at least one mesofluidic channel (fluid channels 11 and 12) formed therein ([0071], Figure 2).
	It is seen in Figure 2 that the substrate 6 (mesofluidic plate) will be coupled to both the cover 14 and fluidic chips 2 (die package). 
Regarding claim 3, Chong further teaches wherein the mesofluidic plate (6) comprises a molded layer of moldable polymer material.
[0034] states that materials for the substrate include polydimethylsiloxane (PDMS), which is understood to be a moldable polymer material. 
Regarding claim 5, Chong further teaches a protective film (continuous sheet 4) disposed between the die package (fluidic chips 2 and cover 14) and the mesofluidic plate (6), the protective film (4) forming fluidic bypasses between the fluidic dies (2) ([0071], Figure 2).
	[0071] states that the continuous sheet 4 (protective film) has through-holes of two sizes, a smaller through-hole 8 and a larger through-hole 10 that covers the entire surface of the substrate 6 (mesofluidic plate). It is further stated by [0071] that the fluidic chips are in fluid communication with the fluid flow channels 11 and 12 of substrate 6 (mesofluidic plate) via the through-holes 8 and 10. It is further seen in Figure 2 that there is a channel that connects the fluidic chips 2 (fluidic dies). Figure 4 shows the device of Figure 2 fully assembled ([0074]). 
	Regarding claim 6, Chong further teaches reagents disposed within the mesofluidic plate (6) to react with a fluid introduced to the mesofluidic plate (6). 
	As seen in Figure 6, there are channels 11 located in the substrate 6 (mesofluidic plate) that are used to deliver reagents ([0076]). It is understood that the reagents are therefore within the substrate 6 (mesofluidic plate) and react with fluid that is introduced to the substrate 6 (mesofluidic plate). 
Regarding claim 7, Chong further teaches a venting hole (outlet port 16) to vent air from the microfluidic device (1) as fluid is introduced into the mesofluidic plate (6) ([0076], Figure 6).
	It is stated by [0076] that Figure 6 shows a diagram 26 of microfluidic device 1, where there is an inlet port 16 and outlet port 16. It is understood that the outlet port 16 is a venting hole, as when fluid is introduced through the inlet 16, air will be pushed out through outlet 16. 
Regarding claim 8, Chong teaches the microfluidic device of claim 1. Chong further teaches where the microfluidic device of claim 1 further comprising: 
a plurality of fluidic dies (2) overmolded within the overmold material (14);
	It is seen in Figure 2 that there may be 2 fluidic chips (fluidic dies) in the cover 14 (overmold material).  
wherein the mesofluidic plate (6) is coupled to a fluid ejection side of the fluidic dies (2), the mesofluidic plate (6) comprising the least one mesofluidic channel (fluid channels 11 and 12) formed therein to fluidically couple the fluidic dies (2).
	It is seen in Figure 6 that the fluidic chips 2 (fluidic dies) are overmolded with cover 14 (overmold material), and that there is a channel 12 that connects the two fluidic chips 2 (fluidic dies), where it is understood that the chips will have an ejection side such that fluid can leave the chips 2 (fluidic dies), and that the substrate 6 (mesofluidic plate) is coupled to that side. 
Regarding claim 10, Chong teaches the microfluidic device of claim 8. Chong further teaches where the microfluidic device of claim 8 further comprising a fluid feed slot (inlet 16) defined within the overmold material (14) to fluidically couple a fluid source to the fluidic dies (2).
It is seen in Figure 6 that there is an inlet port 16 that is defined in the cover 14 (overmold material), where it is understood that the inlet port 16 fluidically couples a fluid source to the fluidic chips 2 (fluidic dies) ([0076]).
Regarding claim 12, Chong teaches the microfluidic device of claim 8. Chong further teaches wherein the microfluidic device of claim 8 comprising a protective film (sheet 4) disposed between the die package (cover 14 and dies 2) and the mesofluidic plate (6), the protective film (4) forming a fluidic bypass with respect to at least one of the fluidic dies (2).
	[0071] states that the continuous sheet 4 (protective film) has through-holes of two sizes, a smaller through-hole 8 and a larger through-hole 10 that covers the entire surface of the substrate 6 (mesofluidic plate). It is further stated by [0071] that the fluidic chips are in fluid communication with the fluid flow channels 11 and 12 of substrate 6 (mesofluidic plate) via the through-holes 8 and 10. It is further seen in Figure 2 that there is a channel that connects the fluidic chips 2 (fluidic dies). Figure 4 shows the device of Figure 2 fully assembled ([0074]). 

Claim 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chong (US-2008/0199362-A1) and as evidenced by Lee (US-2016/0144362-A1). 
Regarding claim 4, Chong teaches wherein the mesofluidic plate (6) comprises a patterned porous media.
It is stated by [0034] that the substrate may be polydimethylsiloxane (PDMS). It is understood from Lee that PDMS is a porous material, as [0019] of Lee recites “The selectively permeable walls allow gases to pass through while restricting access to the aqueous sample or carrier liquids due to the low surface energy of the porous material. The Proximal Degas-driven Flow (PDF) methods take advantage of the high porosity and air solubility of materials such as PDMS…” It is further stated by [0045] of Lee that fluidic channels 14 and degas channels 16 are formed in the gas porous matrix of PDMS. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 11, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chong (US-2008/0199362-A1) in view of Giri (US-2009/0047440-A1).
Regarding claim 2, Chong teaches the microfluidic device of claim 1. While Chong does teach fluidic dies (fluidic chips 2), Chong does not teach specific components of the fluidic chips 2. 
In the analogous art of fluid transfer devices, Giri teaches a fluid transfer device with a die (Giri; [0011], [0020]). 
Specifically, Giri teaches wherein the at least one fluidic die (die 12) ([0020], Figure 4) comprises: 
a silicon layer (portion 12’’) ([0021], Figures 2A and 4);
	It is understood that the die 12 seen in Figures 1A-B and 2A is the same as the die 12 seen in Figure 4. [0021] states that die 12 includes two portions, 12’ and 12’’, where 12’’ is formed of a silicon-based material.  
a fluid feed hole (inlet 30) defined in the silicon layer (12’’) ([0026], Figure 4); 
a nozzle layer (portion 12’) coupled to the silicon layer (12’’) ([0021], Figure 4);
	[0021] states that portion 12’ attaches to portion 12’’ (silicon layer).  
fluid ejection nozzles (nozzles 26) formed in the nozzle layer (12’) ([0025], Figure 4); 
a fluid chamber formed in the nozzle layer (12’), the fluid chamber fluidically coupling the fluid feed hole (30) to the fluid ejection nozzles (26); and 
an actuator (fluid ejection device 34) within the fluid chamber to eject fluid from the fluidic die (12) out the fluid ejection nozzles (26) ([0036], Figure 4).
	It is stated by [0036] that the fluid ejection device 34 (actuator) is in fluid communication with an outlet 32 of the fluid slot 28, where these are seen to be connected to the inlet 30 (fluid feed hole) in Figure 4. It is seen that in the area of the fluid ejection device 34 (actuator), there is a space before the opening of the nozzle 26, which is understood to be a fluid chamber that the fluid ejection device 34 (actuator) is within. See annotated Figure 4 below, where the chamber is the space that is enclosed by the dashed rectangle. It is further stated by [0040] that the die 12 is connected to member 36, which is attached using an adhesive 50 (Figure 4). 
	It would have been obvious to one skilled in the art to modify the fluidic chips of Chong such that they have the die as taught by Giri because Giri teaches that the die with inkjet dispensing technology enables a predetermined volume of fluid in the die to be dispensed to a fluid destination in a controlled manner (Giri; [0012]). 
	It is understood that the die 12 will be connected to the fluidic chip 2 of Chong similar to how the die 12 is attached to member 36 with adhesive 50 seen in Figure 4 of Giri, this will create a modified fluidic die.

    PNG
    media_image1.png
    372
    472
    media_image1.png
    Greyscale



Regarding claim 11, Chong teaches the microfluidic device of claim 10. While Chong does teach fluidic dies (fluidic chips 2), Chong does not teach specific components of the fluidic chips 2. 
In the analogous art of fluid transfer devices, Giri teaches a fluid transfer device with a die (Giri; [0011], [0020]). 
Giri teaches wherein at least one of the fluidic dies (die 12) ([0020], Figure 4) comprises: 
a silicon layer (portion 12’’) comprising a fluid feed hole (inlet 30) defined therein ([0026], Figure 4); 
It is understood that the die 12 seen in Figures 1A-B and 2A is the same as the die 12 seen in Figure 4. [0021] states that die 12 includes two portions, 12’ and 12’’, where 12’’ is formed of a silicon-based material.  
a nozzle layer (portion 12’) coupled to the silicon layer (12’’), the nozzle layer (12’) ([0021], Figure 4) comprising: 
fluid ejection nozzles (nozzles 26) formed in the nozzle layer (12’) ([0025], Figure 4); and 
a fluid chamber formed in the nozzle layer (12’); and 
an actuator (fluid ejection device 34) within the fluid chamber to eject fluid from the fluidic die (12) out the fluid ejection nozzles (26) ([0036], Figure 4).
It is stated by [0036] that the fluid ejection device 34 (actuator) is in fluid communication with an outlet 32 of the fluid slot 28, where these are connected to the inlet 30 (fluid feed hole). It is seen that in the area of the fluid ejection device 34 (actuator), there is a space before the opening of the nozzle 26, which is understood to be a fluid chamber that the fluid ejection device 34 (actuator) is within. See annotated Figure 4 above, where the chamber is the space that is enclosed by the dashed rectangle. It is further stated by [0040] that the die 12 is connected to member 36, which is attached using an adhesive 50 (Figure 4). 
	It would have been obvious to one skilled in the art to modify the fluidic chips of Chong such that they have the die as taught by Giri because Giri teaches that the die with inkjet dispensing technology enables a predetermined volume of fluid in the die to be dispensed to a fluid destination in a controlled manner (Giri; [0012]), this will create a modified fluidic die. 
	It is understood that the die 12 will be connected to the fluidic chip 2 of Chong similar to how the die 12 is attached to member 36 with adhesive 50 seen in Figure 4 of Giri. Further, it is understood that the inlet 30 (fluid feed hole) will be fluidically connected to the inlet 16 (fluid feed slot) of Chong, as all components are understood to be fluidically connected in order for fluid to travel through the device of modified Chong. Similarly, it is understood that the chamber seen in the annotated Figure 4 of Giri above will fluidically connect the inlet 16 (fluid feed slot) of Chong to the nozzles 26 (fluid ejection nozzles) of modified Chong. 
Regarding claim 13, Chong teaches the microfluidic die of claim 8. Chong does not teach an actuator of a first fluidic die of the plurality of fluidic dies, wherein a fluid ejector of the first fluidic die restricts a fluid from exiting the first fluidic die and entering the mesofluidic plate coupled to the fluid ejection side of the fluidic dies until the actuator of the first fluidic die operates to eject an amount of the fluid from the first fluidic die into the at least one mesofluidic channel of the mesofluidic plate. 
In the analogous art of fluid transfer devices, Giri teaches a fluid transfer device with a die (Giri; [0011], [0020]). 
Specifically, Giri teaches fluid ejection devices 34 that are integrated into a die 12, where the fluid ejection devices 34 are inkjet dispensers that may be drop-on-demand dispensers such as thin-film resistors or piezo-electric films (Giri; [0036], [0037]). As stated by [0035], the fluid ejection devices 34 are connected to a drive mechanism where the volume of fluid dispensed is controlled by the fluid ejector 34 in response from electrical commands from the drive mechanism. It is therefore understood that the fluid ejectors restricts fluid from exiting until activated.  
It would have been obvious to one skilled in the art to modify the fluidic chips of Chong such that they have the actuators as taught by Giri because Giri teaches that the die with inkjet dispensing technology enables a predetermined volume of fluid in the die to be dispensed to a fluid destination in a controlled manner (Giri; [0012]). 
Regarding claim 14, modified Chong teaches the microfluidic die of claim 13. Modified Chong further teaches wherein the at least one mesofluidic channel comprises a wicking structure such that fluid ejected into the at least one mesofluidic channel of the mesofluidic plate passively wicks to a second fluidic die.
It is understood that the channels 11 and 12 of Chong have a wicking structure, as capillary action occurs in channels and capillary action is wicking.  	

Claim(s) 6 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Chong (US-2008/0199362-A1) in view of Anderson (US-2011/0201099-A1). 
Regarding claim 6, Chong teaches the microfluidic device of claim 1. If it is determined that Chong does not teach reagents disposed within the mesofluidic plate to react with a fluid introduced to the mesofluidic plate, in the analogous art of assay cartridges that include fluidic components such as sample chambers and conduits, Anderson teaches an assay cartridge with a dry reagent pill zone (Anderson; abstract). 
Specifically, Anderson teaches where dry reagents can be stored in fluidic components such as fluidic conduits (Anderson; [0214]). [0214] of Anderson further states that the dry reagents are inserted during the manufacture of a cartridge by depositing the reagent in the form of a powder or pellet or by incorporating the dry reagent in a screen printed ink. 
It would have been obvious to one skilled in the art to modify the channels of Chong such that they include the dry reagents as taught by Anderson because Anderson teaches that dry reagents simplify mixing operations and reduce the volume and weight of a cartridge (Anderson; [0213]). 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chong (US-2008/0199362-A1) in view of Zhang (US-2017/0247247-A1). 
Regarding claim 9, Chong teaches the microfluidic device of claim 8. While Chong does teach that the cover (overmold material) may include silicon, glass, polymeric silicones, more specifically PDMS, polydiethylsiloxane, polydipropylsiloxane, polyethylene glycol, polyfluoropolyether, polycarbonate, polyacrylic, polyoxymethylene, polyamide, polybutyleterephthalate, polyphenylenether, mylar, polyurethane, PVDF, or fluorosilicone (Chong; [0036]), Chong does not teach where the cover is an epoxy mold compound. 
In the same problem solving area of covering a semiconductor device, Zhang teaches where a mold compound or mold encapsulant covers a semiconductor to make a semiconductor package (Zhang; [0085]). 
Specifically, Zhang teaches where the molding material can include silica-filled epoxy molding compound, a plastic encapsulation resin, or other materials such as silicones, polyimides, phenolics, and polyurethanes (Zhang; [0085]). 
Examiner further finds that the prior art contained a device/method/product (i.e., a cover) which differed from the claimed device by the substitution of component(s) (i.e., material of the cover being any from the list found in [0036] of Chong) with other component(s) (i.e., cover made from an epoxy mold compound), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with another (i.e., cover made from materials listed in Chong [0036] with the silica filled epoxy molding compound of Zhang), and the results of the substitution (i.e., covering the fluidic chips) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute the material to make the cover of reference Chong with the silica-filled epoxy molding compound of reference Zhang, since the result would have been predictable.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chong (US-2008/0199362-A1) and Giri (US-2009/0047440-A1), and in further view of Anderson (US-2011/0201099-A1). 
Regarding claim 15, modified Chong teaches the microfluidic die of claim 13. Modified Chong does not teach wherein the microfluidic die of claim 13 further comprising a reagent disposed within the at least one mesofluidic channel of the mesofluidic plate to allow reaction between the fluid and the reagent disposed within the at least one mesofluidic channel of the mesofluidic plate.
In the analogous art of assay cartridges that include fluidic components such as sample chambers and conduits, Anderson teaches an assay cartridge with a dry reagent pill zone (Anderson; abstract). 
Specifically, Anderson teaches where dry reagents can be stored in fluidic components such as fluidic conduits (Anderson; [0214]). [0214] of Anderson further states that the dry reagents are inserted during the manufacture of a cartridge by depositing the reagent in the form of a powder or pellet or by incorporating the dry reagent in a screen printed ink. 
It would have been obvious to one skilled in the art to modify the channels of modified Chong such that they include the dry reagents as taught by Anderson because Anderson teaches that dry reagents simplify mixing operations and reduce the volume and weight of a cartridge (Anderson; [0213]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796